DECISION AND JOURNAL ENTRY
                              INTRODUCTION {¶ 1} Victor Beard was charged with several drug offenses. He pleaded guilty as part of a plea bargain and was sentenced. He filed a timely petition for postconviction relief. The trial court denied the petition without making findings of fact and conclusions of law. Mr. Beard has appealed. This Court dismisses his attempted appeal because it is not taken from a final order.
                         FINAL APPEALABLE ORDER {¶ 2} Section 2953.21(C) of the Ohio Revised Code requires a trial court that dismisses a petition to "make and file findings of fact and conclusions of law with respect to such dismissal." A judgment entry filed without these findings is incomplete, and is not a final, appealable order. State v. Mapson, 1 Ohio St. 3d 217, 218 (1982);State ex rel. Ferrell v. Clark, 13 Ohio St. 3d 3, 3 (1984). AccordState v. Hickman, 9th Dist. No. 22279, 2005-Ohio-472. *Page 2
 {¶ 3} Mr. Beard filed a timely petition for postconviction relief. The trial court denied the petition in one sentence; it failed to make findings of fact and conclusions of law. This Court concludes, as the State did in its brief on appeal, that the trial court's judgment entry is not a final, appealable order. Accordingly, Mr. Beard's appeal is dismissed.
                               CONCLUSION {¶ 4} The trial court's Journal Entry in this case is not a final, appealable order. This appeal is dismissed.
Appeal dismissed.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App. R. 22(E). The Clerk of the Court of Appeals is instructed to mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the docket, pursuant to App. R. 30.
Costs taxed to appellant.
  SLABY, J. CARR, P. J. CONCUR *Page 1